       Case 7:20-cv-00011 Document 93 Filed on 03/22/21 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                      March 22, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:20-cv-00011
6.281 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and              §
RUMALDA V. GOMEZ, et al.              §
                                      §
      Defendants.                     §

                                                     ORDER

         The Court now considers the “Opposed Motion of the United States of America to

Withdraw the Motion for Order of Immediate Possession.”1 Defendants have not filed a response

and the time for doing so has passed, rendering Plaintiff’s motion unopposed by operation of this

Court’s Local Rule.2 In the United States’ motion, it requests to withdraw its motion for order of

immediate possession3 without prejudice.4 In support of its request, it provides that President

Biden’s January 20, 2021 proclamation ordered “a careful review of all resources appropriated or

redirected to construct the southern border wall” and “the development of ‘plan for the

redirection of funds concerning the southern border wall.”5 It requests to withdraw its motion for

immediate possession “in order for the plan to redirect funds and repurpose contracts to be

developed as specified in the Presidential Proclamation.”6 Furthermore, counsel for Defendants



1
  Dkt. No. 92.
2
  LR7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).
3
  Dkt. No. 19.
4
  Dkt. No. 92 at 1.
5
  Id. at 1–2 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021)).
6
  Id.at 2.


1/2
          Case 7:20-cv-00011 Document 93 Filed on 03/22/21 in TXSD Page 2 of 2




and all pro se Defendants that conferred with the United States are unopposed to the

withdrawal.7

            In light of these representation, the Court GRANTS the motion.8 Accordingly, the Court

STRIKES the “Opposed Motion of the United States of America for Order of Immediate

Possession,” Dkt. No. 19, without prejudice from this Court’s docket.

            IT IS SO ORDERED.

            DONE at McAllen, Texas, this 22nd day of March 2021.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge




7
    Id. at 2.
8
    Id.


2/2
